10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney
MATTHEW M. YELOVICH
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95 8 14
Telephone: (916) 5 5 4-2700
Facsimile: (916) 554-2900

Attorneys for P1aintiff
United States of America

F\LED

APR 214 2019

U.S. DlSTR|CT QURT
EA§i'EE§§’o»sTm<-.T oF c L\FoanA

m DEPU i q ELERI\ \

 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

10497 Alta Mesa Rd., Wilton, CA
13701 Indio Dr., Sloughhouse, CA
11709 Colony Rd., Galt, CA

7241 Vanita Way, Sacramento, CA
12196 Hobday Rd., Wilton, CA
7260 Vanita Way, Sacramento, CA

7320 Del Coronado Way, Sacramento, CA

12660 Sharon Bee Ln., Herald, CA

7 641 Prescott Way, Sacramento, CA
22698 North Sowles Rd., Acampo, CA

 

 

CASE NOS.

2:18-SW-0280 EFB,
2:18-SW-0281 EFB,
2:18-SW-0282 EFB,
2:18-SW-0283 EFB,

2:18»SW-0284 EFB,
2:18-SW-0285 EFB,
2118-SW-0286 EFB,
2:18-SW-0287 EFB,'
2:18-SW-0288 EFB,

2:18-SW-0289 EFB

[PRePeSE-Bj-GRDER 10 UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

Upon application of the United States of America and good cause having been shown,

///
///

[PROPOSED] ORDER 10 UNSEAL SEARCH WARRANTS

 

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated; 1//' / 71;/ ??9¢ 7 &A

The Honorable Carolyn K. Delane
UNITED STATES MAGISTRA JUDGE

[PROPOSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

